DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Response to Restriction received December 8th, 2020 it was noted that claims 11-20 were not assigned to a group.  The current examiner is of the position that these claims belong to elected Group I and have been examined on the merits in the instant Office Action.
Claims 21-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8th, 2020.
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 12/08/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific examples, does not reasonably provide enablement for the breadth of the claimed biodegradable polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Regarding claims 1 and 11:  Claims 1 and 11 a mixture comprising a biodegradable polymer and water, with properties of penetration into fungal material.
The present claim language is not commensurate in scope with the invention as claimed, because the specification is only enabled for a limited particular mixture (polylactic acid/surfactant/water) and not any biodegradable polymer in water as claimed.  The elements and amounts necessary to obtain the claimed effects are critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
 There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See MPEP § 2164.01 (a).
The factors relevant to the instant claimed invention, as per the Wands decision include:
(A)The breadth of the claims; The present claims are not enabled in full for anything other than a particular combination of polylactic acid/surfactant and water.
(B)The nature of the invention; The present claims indicate that any biodegradable polymer can be used, but a very limited number is actually reduced to practice in the instant application
(C)The state of the prior art; Dispersions of biodegradable polymers in water is widespread in the prior art.  The invention as presently claimed 
(E)The level of predictability in the art; (F)The amount of direction provided by the inventor; (G)The existence of working examples; The art is not entirely predictable, since there are many types of polymers and comparatively few references in which fungal materials are coated with aqueous biopolymers.  Direction is provided by the invention and supported by way of examples in the area of polylactic acid dispersions, but the claimed invention is not commensurate in scope with the invention reduced to practice.
 (H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. The instant disclosure would require undue experimentation to make and/or use the invention as claimed outside of the supported examples.
Using the factors set forth by Wands, the examiner concludes that the instant specification does not enable the present claims.  “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation”. In re Wright, 999 F.2d 1557,1562, 27USPQ2d 1510, 1513 (Fed. Cir. 1993).  MPEP § 2164.01(a).
Claims 2-10 and 12-20 are rejected for dependencies on claims 1 and 11.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11:  Claims 1 and 11 recite “when the mixture is applied to fungal material”.  This limitation is indefinite because the metes and bounds of the fungal material cannot be determined.  There are many types of fungal materials, including different fungi and different materials produced from fungi.  These materials can be very different in their absorbency.  For the purposes of further examination a composition containing the claimed ingredients has been interpreted to meet the claimed properties.  Claims 2-10 and 12-20 are rejected for dependencies on indefinite claims 1 and 11.
Regarding claims 2 and 12:  Claims 2 and 12 recite “optimum quantity”.  This limitation is entirely subjective to the whims of the invention and is rejected for indefiniteness because there is no way of quantifying the metes and bounds of what is an optimum quantity.
Regarding claims 3 and 13:  Claims 3 and 13 recite a percentage without indicating to what the percentage is referring (weight? volume? molar?).  For the purposes of further examination the percentage has been interpreted to be on the basis of weight in the absence of guidance from the specification.
Regarding claims 5-6 and 15-16:  “To improve effectiveness” is entirely subjective and cannot be quantified.  For the purposes of further examination the claim has been interpreted to contain at least one surfactant.  Claims 6 and 16 are rejected for dependencies on indefinite claims 5 and 15.
Regarding claims 7 and 17: Claims 7 and 17 recite “such as”.  It is indefinite whether any of the claimed ingredients are required (limiting), or whether these ingredients are exemplary (non-limiting).  For the purposes of further examination the ingredients have been given the broadest reasonable interpretation as being nonlimiting/optional/exemplary.
Regarding claims 8 and 18:  Claims 8 and 18 recite depth percentages without units of reference.  For the purposes of further examination the depth has been interpreted to be a percentage of the composite.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 2 and 12:  Claim 1 is directed towards a biodegradable polymer dispersed in water.  Claims 2 and 12 are directed towards the composition of claim 1 applied to a fungal material.  The use of the composition of claim 1 does not limit the contents of the composition of claim 1.
Regarding claims 8 and 18:  The depth of application of the polymer in water of claim 1 does not further limit the contents of the claimed composition in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/121696 to Yamamoto et al.
For translational purposes, the English language equivalent of WO ‘696, US 2017/0367964, is referenced herein.
Regarding claims 1 and 11:  Yamamoto teaches a biodegradable polymer dispersed in water to produce a mixture (Yamamoto XXX).
The limitation “an abrasion resistant finish for a fungal material” is an intended use (MPEP § 2111.02 II) that does not further limit the structure.  The composition of Yamamoto has been interpreted as being suitable for the claimed intended use because it is used as a finish which is capable of impregnating and forming films on surfaces (Yamamoto ¶ [0003]-[0008]).  In doing so, the film/finish has been interpreted as being necessarily abrasion resistant because it anticipates the claimed invention and provides an additional layer through which an abrading material must scrape through.
Yamamoto.  The Office realizes that all of the claimed effects or physical properties are not positively stated by Yamamoto. However, Yamamoto teaches all of the claimed ingredients, within the claimed amounts, and a substantially identical process of preparation involving mixing the claimed ingredients.  The instant invention indicates that the claimed properties are met with a composition comprising polylactic acid, water and surfactant (originally filed specification ¶ [0048]-[0049]).  Since Yamamoto anticipates the claimed composition and the instant specification teaches that the claimed properties are present in the claimed composition, it has been held inherent that the composition of Yamamoto would have the required properties when applied to fungus.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required properties.
Regarding claims 2, 4, 5, 12, 14 and 15: The composition of Yamamoto anticipates the claimed invention.  The claimed properties are necessarily inherent.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II)
Regarding claims 3 and 13:  Yamamoto teaches the claimed polylactic acid content with sufficient specificity (Yamamoto ¶ [0044]).
Regarding claims 6 and 16:   Yamamoto teaches isopropyl alcohol (Yamamoto ¶ [0036]).
Regarding claims 7 and 17:  Yamamoto taches additional ingredients such as pigments (Yamamoto ¶ [0072]).
Regarding claims 8 and 18:  Claim 8 does not limit the composition of claim 1.  Claim 1 is a polymer/water mixture, and the application of this mixture to a certain depth does not further limit the polymer/water mixture as claimed.
Regarding claims 9-10 and 19-20:  Yamamoto teaches polyesters (polylactic acid; Yamamoto Abstract).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767